 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          VALENTINA SHVAROVA,                               CASE NO. C18-451-MJP

11                                  Plaintiff,                DISMISSAL ORDER

12                  v.

13          HARTFORD FIRE AND CASUALTY
            GROUP,
14
                                    Defendant.
15

16
            The Court having been notified of the settlement of this case, and it appearing that no
17
     issue remains for the court’s determination, IT IS ORDERED that this action and all claims
18
     asserted herein are DISMISSED with prejudice and without costs to any party.
19
            In the event that the settlement is not perfected, any party may move to reopen the case,
20
     provided that such motion is filed within sixty (60) days of the date of this order. Any trial date
21
     and pretrial dates previously set are hereby VACATED.
22

23

24


     DISMISSAL ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated November 1, 2018.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
